Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
	
Applicant’s amendment filed February 5, 2021 in which the Drawings, The Specification, the Abstract and Claim 1 have been amended, has been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Patent No. 7,893,376). With regard to Claim 1, Chen discloses a key structure, comprising: a keycap (21); a base plate (23); and a scissor-type connecting assembly (22), comprising: a first connecting member (221), one end of which is connected to the base plate and the other end of which is connected to the keycap, the first connecting member comprising at least one pivot (2211) having a convex portion (lower part of 2211), wherein the cross section of the pivot is a noncircular and irregular shape (Fig. 4); and a second connecting member (222), one end of which is connected to the base plate and the other end of which is connected to the keycap, the second connecting member comprising at least one pivot hole (2221), and the pivot is disposed in the pivot hole.
With regard to Claim 2, Chen discloses a maximum inner diameter (Fig. 3) of the pivot hole being greater than a maximum outer diameter (Fig. 3) of the pivot.
With regard to Claim 3, Chen discloses a minimum inner diameter (Fig. 3) of the pivot hole being smaller than or equal to a maximum outer diameter (Fig. 3) of the pivot.
With regard to Claim 4, Chen discloses the pivot hole comprising a recess (above 2223) located on an inner wall (Fig. 4) of the pivot hole.
With regard to Claim 5, Chen discloses the convex portion being corresponded to the recess, such that the pivot is disposed in the pivot hole.
With regard to Claim 6, Chen discloses the convex portion pressing against the inner wall of the pivot hole when the keycap is pressed down (Fig. 5).
With regard to Claim 7, Chen discloses a position (Fig. 4) of the convex portion pressing against the pivot hole being adjacent to the recess.
With regard to Claim 8, Chen discloses the pivot of the first connecting member being a camshaft (Fig. 4).
With regard to Claim 9, Chen discloses the first connecting member being located inside the second connecting member.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWIN A. LEON/Primary Examiner, Art Unit 2833